Citation Nr: 1128839	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include asbestosis, as due to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1968 to December 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2008, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue was remanded by the Board in October 2008 and May 2010 for further development of the evidence.  That development has been accomplished and the case has been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran did not manifest symptoms of a chronic respiratory disorder while on active duty.  

2.  The Veteran's current respiratory disabilities, chronic obstructive pulmonary disease (COPD) and emphysema, were not manifested in the years immediately following service.  

3.  The Veteran's COPD and emphysema are not related to asbestos exposure during service.  

4.  The Veteran does not have asbestosis.  



CONCLUSION OF LAW

A chronic lung disorder, include claimed as asbestosis, was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examinations in September 2007 and, pursuant to remand by the Board in January 2009.  These examinations, taken together, are found to be adequate for rating purposes after two addendums in August 2009 and May 2010.  The second addendum was obtained pursuant to the Board's second remand.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether or the Veteran has asbestosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Lung Disease

The Veteran claims that he developed asbestosis as a result of being exposed to asbestos while stationed aboard the U.S.S. America.  He claims that his duties aboard ship included maintenance of the arresting gear cables that necessitated handling of asbestos materials.  While the Board does not doubt the Veteran's story, service connection must be denied because the preponderance of the evidence does not support a clinical demonstration of an asbestos related lung disease.  

As a preliminary matter, the Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  See VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VA O.G.C. Prec. Op. No. 04-00.  

The Board has carefully considered the record on appeal in light of these guidelines and the applicable legal criteria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board finds that, while COPD and emphysema have been clinically confirmed in the record, these are not shown to have developed as a result of asbestos exposure, and there is insufficient evidence for a demonstration of asbestosis or asbestos-related disease.  

Review of the Veteran's STRs shows no complaint or manifestation of a chronic respiratory disorder during service.  A chest X-ray study performed at the time of separation from active duty was within normal limits.  The record does not reflect complaints or manifestations of a lung disease in the years immediately after service or until noted in VA outpatient treatment records dated in August 2001.  At that time, COPD was noted.  The Veteran has not contended that he had symptoms of COPD during service or in the years immediately after service.  As such, the Board finds that there is no basis for establishing that the COPD is related to service.  

In a July 2005 statement, a private physician reported that, based upon the Veteran's reported work history and medical history, an X-ray study showed bilateral interstitial fibrosis, which the examiner stated was asbestosis, within a reasonable degree of medical certainty.  A July 2005 CT scan study, however, showed an impression of some emphysematous changes, with a calcified granuloma seen in the right upper lung and a 1 mm pleural based nodule in the right midlung.  

VA pulmonary function testing (PFT) performed in February 2007 shows a severe obstructive defect with significant bronchodilator response and other findings suggestive of hyperinflation.  On September 2007 VA examination, the Veteran's history of having worked with asbestos during service was reviewed.  The results of the PFT studies was reviewed and noted to show a sever obstructive ventilator defect.  The diagnoses were COPD emphysema and asbestos exposure.  The examiner commented that currently there was no clinical or objective evidence to support a frank diagnosis of asbestosis.  

A December 2008 private CT scan study, showed an impression of old granulomatous disease and a small noncalcified nodule in the left lower lobe, posteriorly that was present and unchanged from the previous study in July 2005.  There was no additional assessment of this finding.  There were also areas of mild pleural thickening, but no calcified pleural plaques seen and no focal acute abnormalities noted.  In a January 2009 statement, a private physician, after reviewing the Veteran's history of asbestos exposure, stated that the pleural thickening noted on CT study in December 2008 was most consistent with asbestos exposure.  

A January 2009 examination report reviewed the December 2008 CT scan study, noting the old granulomatous disease, with areas of mild pleural thickening, with no calcified pleural plaques or focal acute abnormalities.  After review of the Veteran's medical history, including his history of cigarette smoking, and examination of the Veteran, the examiner rendered a diagnosis of severe obstructive ventilator defect, most likely secondary to COPD.  The examiner commented that the CT scan study showed no evidence for pleural calcifications or pulmonary fibrosis and thus, based on this fact, the Veteran was not diagnosed with asbestosis.  The examiner went on to state that the mild pleural thickening was nonspecific and that, review of medical literature showed that asbestos related disease due to asbestos exposure would manifest a diffuse pleural thickening.  In an August 2009 addendum to the examination report, the examiner stated that, after review of the claims folder, including the July 2005 X-ray report of interstitial fibrosis and July 2005 CT study, asbestosis is typically diagnosed with CT imaging and on imaging in July 2005, there was no evidence of pulmonary fibrosis or pleural plaques.  In a second addendum, dated in May 2010, another VA physician stated, after review of the record, that the Veteran had COPD that was less likely as not related service or to asbestos exposure.  The rationale was that there was no objective evidence to support a diagnosis of asbestosis and that the Veteran's COPD was more likely related to a history of smoking.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, while there are conflicting opinions regarding whether the Veteran has asbestos-related disease, the weight of the competent evidence demonstrates that the Veteran does not have asbestosis, and that the disorders he has are not related to the asbestos exposure in service.  Although the interpretation of a July 2005 chest X-ray study was that the Veteran manifested pulmonary fibrosis, the CT scan study conducted that same month showed no evidence of fibrosis or other asbestos related findings.  Rather, the diagnosis was COPD.  As noted by the VA physician in the August 2009 addendum, pulmonary fibrosis is more typically diagnosed from CT scans than X-ray studies.  In January 2009, the Veteran's private physician stated that the pleural thickening that was noted on a December 2008 CT scan study was consistent with asbestos related disease.  This opinion was not supported by the VA examiner who stated that, while pleural plaques may be related to asbestos exposure, the Veteran actually demonstrated only mild pleural thickening that was not so related.  

After reviewing the Veteran's medical records again, the VA examiner concluded that there was no basis for diagnosis of asbestosis.  This was supported by a second review from another physician who reasoned that the Veteran's cigarette smoking was the cause of the lung disease.  These more definitive findings are found to be more probative than the statement from the Veteran's private physician who indicated that the scan was "consistent with asbestos related disease."  Most importantly, the VA physician who evaluated the record in May 2010 pointed out the Veteran's history of smoking until 2006, a history that was documented in the VA medical records showing that the Veteran sought help from a smoking cessation VA clinic in 2006.  The opinion that the Veteran's COPD is related to the history of cigarette smoking and not due to asbestos is the most credible opinion in the record.  

In sum, the Veteran's lung disease is shown to be the result of COPD and emphysema that are not related to asbestos, but to cigarette smoking history.  The weight of the competent medical evidence shows that the Veteran does not currently 

have asbestosis or other asbestos-related disease.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for asbestosis.  As such, service connection is not warranted.  


ORDER

Service connection for a lung disorder, including asbestosis, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


